DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/28/2017 and the Remarks and Amendments filed on 11/30/2020.  

Claim Objections

Claims 1-20 are objected to because of the following informalities:  The phrase “the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match” in independent claims 1, 12, and 13 appears to contain a typographical error.  Examiner presumes that the phrase was intended to be drafted to disclose “the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer of the product match, and features of the product match” (emphasis added).  For examination purposes, the phrase will be interpreted to require “a manufacturer of the product match”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1 recites [a] method comprising, thus a process, one of the four categories of patentable subject matter.   However, Claim 1 further recites determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory; identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text, each of which is, under a broadest reasonable interpretation of the language in view of the specification, a mental process that is capable of practically being performed in the human mind as observations or judgments.  Thus, Claim 1 recites mental processes.
            Claim 1 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value”, “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text”, and “providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match”, which are extra-solution data gathering directed to the abstract idea.
Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value”, “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text”, “providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 2, dependent upon Claim 1, only recites additional steps which are mental processes (identifying texts and matches), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 3, dependent upon Claims 1 and 2, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 4, dependent upon Claim 1, only recites additional steps which are mental processes (identifying a subset), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 5, dependent upon Claims 1 and 4, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 6, dependent upon Claim 1, only recites additional steps which are extra-solution data gathering activities required for any uses of the mental processes (providing an output and receiving an indication). The additional steps do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 7, dependent upon Claim 1, only recites additional steps which are mental processes (computing a score), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 8, dependent upon Claims 1 and 7, only recites additional steps which are mental processes (computing a score in the form of a probability), which remain part of the abstract idea. The additional steps do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 9, dependent upon Claim 1, only recites additional steps which are mental processes (determining attributes), which remain part of the abstract idea, and extra-solution data gathering activities required for any uses of the mental processes (receiving an input and providing an output). The additional steps do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 10, dependent upon Claim 1, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical 

Claim 11, dependent upon Claim 1, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 12 recites [a] system comprising: one or more processors of a computing machine; and a memory comprising instructions which, when executed by the one or more processors, cause the computing machine to implement operations comprising:, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 12 further recites determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory; identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research-related text, each of which is, under a broadest reasonable interpretation of the language in view of the specification, a mental process that is capable of practically being performed in the human mind as observations or judgments.  Thus, Claim 12 recites mental processes.
            Claim 12 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value” and “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text”, which are extra-solution data gathering activities required for any uses of the mental processes; the computing machine is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer, and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.
Finally, Claim 12, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of 

Claim 13 recites [a] non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising:, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 13 further recites determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory; identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research-related text, each of which is, under a broadest reasonable interpretation of the language in view of the specification, a mental process that is capable of practically being performed in the human mind as observations or judgments.  Thus, Claim 13 recites mental processes.
directed to the abstract idea.
Finally, Claim 13, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value” and “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The 

Claim 14, dependent upon Claim 13, only recites additional steps which are mental processes (identifying texts and matches), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 15, dependent upon Claims 13 and 14, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

16, dependent upon Claim 13, only recites additional steps which are mental processes (identifying a subset), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 17, dependent upon Claims 13 and 16, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 18, dependent upon Claim 13, only recites additional steps which are extra-solution data gathering activities required for any uses of the mental processes (providing an output and receiving an indication). The additional steps do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

19, dependent upon Claims 13 and 18, only recites additional steps which are mental processes (computing a score), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 20, dependent upon Claim 13, only recites additional steps which are mental processes (determining attributes), which remain part of the abstract idea, and extra-solution data gathering activities required for any uses of the mental processes (receiving an input and providing an output). The additional steps do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 21 recites [a] method comprising, thus a process, one of the four categories of patentable subject matter.   However, Claim 21 further recites determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory; identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text, each of which is, under a broadest reasonable interpretation of the language in view of the specification, a mental process that is recites mental processes.
            Claim 21 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value”, “providing, via a network, an output of a portion of the scientific or research-related text including the product mention”, “receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention”, and “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text”, which are extra-solution data gathering activities required for any uses of the mental processes; the computing machine is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer, and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.
Finally, Claim 21, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of 

Claim 22, dependent upon Claim 21, only recites additional steps which are mental processes (fixing an omission), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 23, dependent upon Claim 21, only recites additional steps which are mental processes (correcting an entry), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a 

Claim 24 recites [a] system comprising: one or more processors of a computing machine; and a memory comprising instructions which, when executed by the one or more processors, cause the computing machine to implement operations comprising, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 24 further recites determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory; identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text, each of which is, under a broadest reasonable interpretation of the language in view of the specification, a mental process that is capable of practically being performed in the human mind as observations or judgments.  Thus, Claim 24 recites mental processes.
            Claim 24 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value”, “providing, via a network, an output of a portion of the scientific or directed to the abstract idea.
Finally, Claim 24, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value”, “providing, via a network, an output of a portion of the scientific or research-related text including the product mention”, “receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention”, and “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide 

Claim 25 recites [a] non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 25 further recites determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory; identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text, each of which is, under a broadest reasonable interpretation of the language in view of the specification, a mental process that is capable of practically being performed in the human mind as observations or judgments.  Thus, Claim 25 recites mental processes.
            Claim 25 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no directed to the abstract idea.
Finally, Claim 25, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value”, “providing, via a network, an output of a portion of the scientific or research-related text including the product mention”, “receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention”, and “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text” are mere data gathering and displaying results of the analysis, 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Krauthammer et al. (Krauthammer et al., “Term identification in the biomedical literature”, 2004, Journal of Biomedical Informatics 34, pp. 512-526, 
 
Regarding claim 1, Krauthammer discloses [a] method comprising: (Abstract; “This article overviews state-of-the-art approaches in term identification. The process of identifying terms is analysed through three steps: term recognition, term classification, and term mapping”, which discloses a method)
accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value (Page 513, Column 2; “Term recognition is a non-trivial task of marking sin-gle or several adjacent words that indicate the presence of domain concepts. Its main goal is to differentiate be-tween terms and non-term . . . To give an example of the term identification steps, consider a hypothetical sentence such asÔp53 protein suppresses mdm2 expression in an article on human sig-nal transduction. We use term recognition to find the term boundaries for the two entities of interest (p53 pro-teinandmdm2). Then, we categorize the first entity”, which discloses accessing a product mention in the form of a biological product reference in a scientific or research-related text; and Page 514, §2.1; the section discloses accessing a product mention including one or more attributes that are associated with a single or no attribute value for the identified term)
determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory (Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which discloses determining the attribute values of the product mention (the attributes being determined in the term recognition section (2.1) of the paper) correspond to two or more candidate product matches in a product directory (referent data source. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches. Specifically, the section discloses, on Page 521, Column 2, the use of a MetaMap Program that analyses a target term to generate a “multitude of variants” or product matches as claimed, such as acronyms, synonyms, and the sort.  This suggests the existence of two or more candidate product matches in a product directory)
identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text (Page 521, §2.3; The section discloses identifying the product match through a term mapping process. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches)
providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text (Page 513, Column 2; “This is done by term mapping, which links terms to well-defined concepts of referent data sources, such as controlled vocabularies or data-bases. The linking definitely establishes the exact term identity (with respect to the referent data source).Mapped terms are annotated with referent identifiers(IDs) that act as keys to supplementary information such as preferred and synonymous terms, or sequence information”, which discloses providing an output for storage in the form of term mapping which is the resultant process from the product match that corresponds to the product mention in the scientific text.  The output of the product match is in the form of a mapped term annotated with IDs; and Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which further discloses providing the output of the product match in the form of an annotated term mapping).
Krauthammer fails to explicitly disclose the computing machine; providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match.  
Ven discloses the computing machine (Figure 2; the figure discloses a computing machine in the form of a computer system that comprises a processor and memory).
providing a graphical output for display in conjunction with the scientific or research-related text, (Figure 3B; the figure discloses a graphical output in conjunction with the research-related text that is an in-text advertisement; and Column 8, Lines 57-64; “In some embodiments, a word or phrase may be identified in content and altered to identify the product reference. The identified product reference may be presented to the user in the form of an in-text advertisement, which may include advertisements or data associated with the product depicted as hyperlinks within existing text of the user-generated content”, which further discloses the graphical output)
the graphical output comprising a sidebar, the sidebar comprising a link to a page, (Column 8, Lines 57-64; “In some embodiments, a word or phrase may be identified in content and altered to identify the product reference. The identified product reference may be presented to the user in the form of an in-text advertisement, which may include advertisements or data associated with the product depicted as hyperlinks within existing text of the user-generated content” the in-text advertisement being, under a broadest reasonable interpretation of the claim language, the sidebar; and Figure 3B)
the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match (Column 9, Lines 12-27; “In some embodiments, the identified product reference may be depicted in the content via a hyperlink. The hyperlink may direct the user to a webpage associated with the identified product or may direct the user to an overlay of the content. In some embodiments, the identified product reference may be decorated (e.g., visually altered). If a user hovers over the identified product reference on a user device 102 by hovering their finger over the product reference, the user may be directed to a webpage associated with the identified product reference or an overlay of the content. In some embodiments, in addition to the identified product reference being presented to the user through a visual alteration of the content, such as text decoration, the identified product reference may also be presented with a badge or icon indicating that the identified product reference is associated with an entity, such a company or webpage” (emphasis added).
Krauthammer and Ven are analogous art because both are concerned with intelligent text analytics to identify products.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in text analytics to combine the sidebar, link, and webpage of Ven with the method of Krauthammer to yield the predictable result of providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match.  The motivation for doing so would be to identify one or more product references (Ven; Abstract).

Regarding claim 12, Krauthammer discloses accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value (Page 513, Column 2; “Term recognition is a non-trivial task of marking sin-gle or several adjacent words that indicate the presence of domain concepts. Its main goal is to differentiate be-tween terms and non-term . . . To give an example of the term identification steps, consider a hypothetical sentence such asÔp53 protein suppresses mdm2 expression in an article on human sig-nal transduction. We use term recognition to find the term boundaries for the two entities of interest (p53 pro-teinandmdm2). Then, we categorize the first entity”, which discloses accessing a product mention in the form of a biological product reference in a scientific or research-related text; and Page 514, §2.1; the section discloses accessing a product mention including one or more attributes that are associated with a single or no attribute value for the identified term)
determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory (Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which discloses determining the attribute values of the product mention (the attributes being determined in the term recognition section (2.1) of the paper) correspond to two or more candidate product matches in a product directory (referent data source. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches. Specifically, the section discloses, on Page 521, Column 2, the use of a MetaMap Program that analyses a target term to generate a “multitude of variants” or product matches as claimed, such as acronyms, synonyms, and the sort.  This suggests the existence of two or more candidate product matches in a product directory)
identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text (Page 521, §2.3; The section discloses identifying the product match through a term mapping process. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches)
providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text (Page 513, Column 2; “This is done by term mapping, which links terms to well-defined concepts of referent data sources, such as controlled vocabularies or data-bases. The linking definitely establishes the exact term identity (with respect to the referent data source).Mapped terms are annotated with referent identifiers(IDs) that act as keys to supplementary information such as preferred and synonymous terms, or sequence information”, which discloses providing an output for storage in the form of term mapping which is the resultant process from the product match that corresponds to the product mention in the scientific text.  The output of the product match is in the form of a mapped term annotated with IDs; and Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which further discloses providing the output of the product match in the form of an annotated term mapping).
Krauthammer fails to explicitly disclose [a] system comprising: one or more processors of a computing machine; and a memory comprising instructions which, when executed by the one or more processors, cause the computing machine to implement operations comprising: the computing machine; providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match.  
Ven discloses [a] system comprising: one or more processors of a computing machine; and a memory comprising instructions which, when executed by the one or more processors, cause the computing machine to implement operations comprising:; the computing machine (Figure 2; the figure discloses a computing machine in the form of a computer system that comprises a processor and memory).
providing a graphical output for display in conjunction with the scientific or research-related text, (Figure 3B; the figure discloses a graphical output in conjunction with the research-related text that is an in-text advertisement; and Column 8, Lines 57-64; “In some embodiments, a word or phrase may be identified in content and altered to identify the product reference. The identified product reference may be presented to the user in the form of an in-text advertisement, which may include advertisements or data associated with the product depicted as hyperlinks within existing text of the user-generated content”, which further discloses the graphical output)
the graphical output comprising a sidebar, the sidebar comprising a link to a page, (Column 8, Lines 57-64; “In some embodiments, a word or phrase may be identified in content and altered to identify the product reference. The identified product reference may be presented to the user in the form of an in-text advertisement, which may include advertisements or data associated with the product depicted as hyperlinks within existing text of the user-generated content” the in-text advertisement being, under a broadest reasonable interpretation of the claim language, the sidebar; and Figure 3B)
the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match (Column 9, Lines 12-27; “In some embodiments, the identified product reference may be depicted in the content via a hyperlink. The hyperlink may direct the user to a webpage associated with the identified product or may direct the user to an overlay of the content. In some embodiments, the identified product reference may be decorated (e.g., visually altered). If a user hovers over the identified product reference on a user device 102 by hovering their finger over the product reference, the user may be directed to a webpage associated with the identified product reference or an overlay of the content. In some embodiments, in addition to the identified product reference being presented to the user through a visual alteration of the content, such as text decoration, the identified product reference may also be presented with a badge or icon indicating that the identified product reference is associated with an entity, such a company or webpage” (emphasis added).
The motivation to combine Krauthammer and Ven is the same as discussed above with respect to claim 1.

Regarding claim 13, Krauthammer discloses accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value (Page 513, Column 2; “Term recognition is a non-trivial task of marking sin-gle or several adjacent words that indicate the presence of domain concepts. Its main goal is to differentiate be-tween terms and non-term . . . To give an example of the term identification steps, consider a hypothetical sentence such asÔp53 protein suppresses mdm2 expression in an article on human sig-nal transduction. We use term recognition to find the term boundaries for the two entities of interest (p53 pro-teinandmdm2). Then, we categorize the first entity”, which discloses accessing a product mention in the form of a biological product reference in a scientific or research-related text; and Page 514, §2.1; the section discloses accessing a product mention including one or more attributes that are associated with a single or no attribute value for the identified term)
determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory (Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which discloses determining the attribute values of the product mention (the attributes being determined in the term recognition section (2.1) of the paper) correspond to two or more candidate product matches in a product directory (referent data source. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches. Specifically, the section discloses, on Page 521, Column 2, the use of a MetaMap Program that analyses a target term to generate a “multitude of variants” or product matches as claimed, such as acronyms, synonyms, and the sort.  This suggests the existence of two or more candidate product matches in a product directory)
identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research- related text (Page 521, §2.3; The section discloses identifying the product match through a term mapping process. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches)
providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text (Page 513, Column 2; “This is done by term mapping, which links terms to well-defined concepts of referent data sources, such as controlled vocabularies or data-bases. The linking definitely establishes the exact term identity (with respect to the referent data source).Mapped terms are annotated with referent identifiers(IDs) that act as keys to supplementary information such as preferred and synonymous terms, or sequence information”, which discloses providing an output for storage in the form of term mapping which is the resultant process from the product match that corresponds to the product mention in the scientific text.  The output of the product match is in the form of a mapped term annotated with IDs; and Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which further discloses providing the output of the product match in the form of an annotated term mapping).
[a] non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising; the computing machine; providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match.  
Ven discloses [a] non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising; the computing machine (Figure 2; the figure discloses a computing machine in the form of a computer system that comprises a processor and memory).
providing a graphical output for display in conjunction with the scientific or research-related text, (Figure 3B; the figure discloses a graphical output in conjunction with the research-related text that is an in-text advertisement; and Column 8, Lines 57-64; “In some embodiments, a word or phrase may be identified in content and altered to identify the product reference. The identified product reference may be presented to the user in the form of an in-text advertisement, which may include advertisements or data associated with the product depicted as hyperlinks within existing text of the user-generated content”, which further discloses the graphical output)
the graphical output comprising a sidebar, the sidebar comprising a link to a page, (Column 8, Lines 57-64; “In some embodiments, a word or phrase may be identified in content and altered to identify the product reference. The identified product reference may be presented to the user in the form of an in-text advertisement, which may include advertisements or data associated with the product depicted as hyperlinks within existing text of the user-generated content” the in-text advertisement being, under a broadest reasonable interpretation of the claim language, the sidebar; and Figure 3B)
the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match (Column 9, Lines 12-27; “In some embodiments, the identified product reference may be depicted in the content via a hyperlink. The hyperlink may direct the user to a webpage associated with the identified product or may direct the user to an overlay of the content. In some embodiments, the identified product reference may be decorated (e.g., visually altered). If a user hovers over the identified product reference on a user device 102 by hovering their finger over the product reference, the user may be directed to a webpage associated with the identified product reference or an overlay of the content. In some embodiments, in addition to the identified product reference being presented to the user through a visual alteration of the content, such as text decoration, the identified product reference may also be presented with a badge or icon indicating that the identified product reference is associated with an entity, such a company or webpage” (emphasis added).
The motivation to combine Krauthammer and Ven is the same as discussed above with respect to claim 1.


2 and 14, the rejection of claims 1 and 13 are incorporated and Krauthammer further discloses identifying one or more other scientific or research-related texts citing one or more of the candidate product matches and sharing one or more characteristics of the scientific or research- related text that includes the product mention; (Page 521, §2.3; The section discloses identifying one or more other scientific or research-related texts citing one or more of the candidate product matches and sharing one or more characteristics of the scientific or research- related text that includes the product mention through a term mapping process.  The term mapping process identifies the one or more other scientific text from a referent data source)
identifying, from among the candidate product matches, a subset corresponding to the candidate product matches cited in the one or more other scientific or research-related texts; and (Page 521, §2.3; “The former is linked to the fact that biomedical terms often appear in different surface forms. For example, different orthographic variations (e.g., NF kappa B, NF kappaB, and NF-kappa B), inflectional and morphological variants (e.g., transcription intermediary factor-2 and transcriptional intermediate factor 2), structural variations (e.g., clones of human and human clones), and lexical alternatives (e.g., hepatic microsomes and liver microsomes) are very frequent”, which discloses identifying a subset or different surface form of the product mention that corresponds to the product matches cites in the other texts that are from a referent data source)
identifying the product match from the subset (Page 521, §2.3; The section discloses identifying the product match from the subsets where the product match may be in various surface forms and variants).

Regarding claims 4 and 16, the rejection of claims 1 and 13 are incorporated and Krauthammer further discloses identifying, from among the candidate product matches and based on information stored in the product directory, a subset comprising candidate product matches sharing characteristics with the scientific or research-related text; and identifying the product match from the subset (Page 521, §2.3; The section discloses identifying, from among the candidate product matches and based on information stored in the product directory, a subset comprising candidate product matches sharing characteristics with the scientific or research-related text; and identifying the product match from the subset).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 1.

Regarding claims 6 and 18, the rejection of claims 1 and 13 are incorporated and Krauthammer further discloses providing, via a network, an output of at least a subset of the candidate product matches; and receiving, via the network and in response to the output, an indication of the identified product match (Page 521, §2.3; The section discloses providing, via a network, an output of at least a subset of the candidate product matches; and receiving, via the network and in response to the output, an indication of the identified product match by virtue of the term mapping process that provides candidates matches).

Regarding claims 7 and 19, the rejection of claims 1 and 13 are incorporated but Krauthammer fails to explicitly disclose computing, for each candidate product match, a score representing a likelihood that the candidate product match is the product match; and arranging the two or more candidate product matches in an ordered list based on the score, wherein the output includes the ordered list.
Alqadah discloses computing, for each candidate product match, a score representing a likelihood that the candidate product match is the product match; ([0060] and Table 310; “in table 310, the following candidate text enhancements would be scored”, suggesting scoring the candidate matches)
and arranging the two or more candidate product matches in an ordered list based on the score, wherein the output includes the ordered list (Table 408;  the table shows the ordered list for the candidate matches associated with a score).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 1.

Regarding claim 8, the rejection of claims 1, 6, and 7 are incorporated but Krauthammer fails to explicitly disclose wherein the score represents a probability that the candidate product match is the product match.
Alqadah discloses wherein the score represents a probability that the candidate product match is the product match; ([0061] and Table 310; “The probability score may be computed from the sample language model in table 310 of FIG. 3 as follows”, suggesting the probability of a product match).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 1.

Regarding claims 9 and 20, the rejection of claims 1 and 13 are incorporated but Krauthammer fails to explicitly disclose determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; providing, via a network, an output of a portion of the scientific or research-related text including the product mention; and receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention, wherein determining that the attribute values of the product mention correspond to the two or more candidate product matches in the product directory is in response to the input.
Alqadah discloses determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; (Figure 2, Element 204)
providing, via a network, an output of a portion of the scientific or research-related text including the product mention; and (Figure 2, Element 208)
receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention, (Figure 2, Element 220)
wherein determining that the attribute values of the product mention correspond to the two or more candidate product matches in the product directory is in response to the input (Figure 2, Elements 226, 208, and 210).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 1.

Claims 21-25 are rejected under 35 U.S.C. 103 as being obvious over Krauthammer in view of Alqadah et al. (US 20150331936 A1, hereinafter “Alqadah”).

Regarding claim 21, Krauthammer discloses [a] method  . . . comprising: (Abstract; “This article overviews state-of-the-art approaches in term identification. The process of identifying terms is analysed through three steps: term recognition, term classification, and term mapping”, which discloses a method)
accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value (Page 513, Column 2; “Term recognition is a non-trivial task of marking sin-gle or several adjacent words that indicate the presence of domain concepts. Its main goal is to differentiate be-tween terms and non-term . . . To give an example of the term identification steps, consider a hypothetical sentence such asÔp53 protein suppresses mdm2 expression in an article on human sig-nal transduction. We use term recognition to find the term boundaries for the two entities of interest (p53 pro-teinandmdm2). Then, we categorize the first entity”, which discloses accessing a product mention in the form of a biological product reference in a scientific or research-related text; and Page 514, §2.1; the section discloses accessing a product mention including one or more attributes that are associated with a single or no attribute value for the identified term)
determining that the attribute values of the product mention correspond to one candidate match in the product directory in response to the input (Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which discloses determining the attribute values of the product mention (the attributes being determined in the term recognition section (2.1) of the paper) correspond to two or more candidate product matches in a product directory (referent data source. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches)
providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text (Page 513, Column 2; “This is done by term mapping, which links terms to well-defined concepts of referent data sources, such as controlled vocabularies or data-bases. The linking definitely establishes the exact term identity (with respect to the referent data source).Mapped terms are annotated with referent identifiers(IDs) that act as keys to supplementary information such as preferred and synonymous terms, or sequence information”, which discloses providing an output for storage in the form of term mapping which is the resultant process from the product match that corresponds to the product mention in the scientific text.  The output of the product match is in the form of a mapped term annotated with IDs; and Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which further discloses providing the output of the product match in the form of an annotated term mapping).
Krauthammer fails to explicitly disclose implemented at a computing machine comprising one or more processors and a memory; the computing machine; determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; providing, via a network, an output of a portion of the scientific or research-related text including the product mention; receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention.  
Alqadah discloses implemented at a computing machine comprising one or more processors and a memory; the computing machine (Figure 1, Elements 102 and 106)
determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; (Figure 2, Element 204; [0078])
providing, via a network, an output of a portion of the scientific or research-related text including the product mention; (Figure 2, Element 208;the figure discloses, after determining that the attribute value does not match a candidate product, providing the product text (which includes the product mention) to a UPT enhancement engine for further processing; [0104]; the output of a portion of research related text is provided as an output so that a feedback loop can improve a labeling of the product mention)
receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention (Figure 2, Element 220; the figure discloses, under a broadest reasonable interpretation of the claim language, receiving an input in the form of a human labeling feedback loop that comprises an addition to the product directory (or one of the databases 222 or 224 in the figure); and [0020]; [0064]; [0066]; [0076]; [0104] note that the feedback loop comprises an input to a directory or database to add products to the directory or database)
Krauthammer and Alqadah are analogous art because both are concerned with semantic text analytics to identify products.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in semantic text analytics to combine the attribute and revisions in a product directory of Alqadah with the method of Krauthammer to yield the predictable result of determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; providing, via a network, an output of a portion of the scientific or research-related text including the product mention; and receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention.  The motivation for doing so would be to provide for a method of manipulation of unstructured product text to organize it into a searchable database (Alqadah’ [0002]).

22, the rejection of claim 21 is incorporated but Krauthammer fails to explicitly disclose wherein the addition to the product directory comprises fixing an omission in the product directory.
Alqadah discloses wherein the addition to the product directory comprises fixing an omission in the product directory (Figure 2, Element 220).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 21.

Regarding claim 23, the rejection of claim 21 is incorporated but Krauthammer fails to explicitly disclose wherein the addition to the product directory comprises correcting an entry in the product directory.
Alqadah discloses wherein the addition to the product directory comprises correcting an entry in the product directory (Figure 2, Element 220).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 21.

Regarding claim 24, Krauthammer discloses accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value (Page 513, Column 2; “Term recognition is a non-trivial task of marking sin-gle or several adjacent words that indicate the presence of domain concepts. Its main goal is to differentiate be-tween terms and non-term . . . To give an example of the term identification steps, consider a hypothetical sentence such asÔp53 protein suppresses mdm2 expression in an article on human sig-nal transduction. We use term recognition to find the term boundaries for the two entities of interest (p53 pro-teinandmdm2). Then, we categorize the first entity”, which discloses accessing a product mention in the form of a biological product reference in a scientific or research-related text; and Page 514, §2.1; the section discloses accessing a product mention including one or more attributes that are associated with a single or no attribute value for the identified term)
determining that the attribute values of the product mention correspond to one candidate match in the product directory in response to the input (Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which discloses determining the attribute values of the product mention (the attributes being determined in the term recognition section (2.1) of the paper) correspond to two or more candidate product matches in a product directory (referent data source. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches)
providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text (Page 513, Column 2; “This is done by term mapping, which links terms to well-defined concepts of referent data sources, such as controlled vocabularies or data-bases. The linking definitely establishes the exact term identity (with respect to the referent data source).Mapped terms are annotated with referent identifiers(IDs) that act as keys to supplementary information such as preferred and synonymous terms, or sequence information”, which discloses providing an output for storage in the form of term mapping which is the resultant process from the product match that corresponds to the product mention in the scientific text.  The output of the product match is in the form of a mapped term annotated with IDs; and Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which further discloses providing the output of the product match in the form of an annotated term mapping).
Krauthammer fails to explicitly disclose [a] system comprising: one or more processors of a computing machine; and a memory comprising instructions which, when executed by the one or more processors, cause the computing machine to implement operations comprising:; determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; providing, via a network, an output of a portion of the scientific or research-related text including the product mention; receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention.  
Alqadah discloses [a] system comprising: one or more processors of a computing machine; and a memory comprising instructions which, when executed by the one or more processors, cause the computing machine to implement operations comprising: (Figure 1; the figure discloses a computing machine in the form of a computer system 100 that comprises system memory 106 and a cpu 102)
determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; (Figure 2, Element 204; [0078])
providing, via a network, an output of a portion of the scientific or research-related text including the product mention; (Figure 2, Element 208;the figure discloses, after determining that the attribute value does not match a candidate product, providing the product text (which includes the product mention) to a UPT enhancement engine for further processing; [0104]; the output of a portion of research related text is provided as an output so that a feedback loop can improve a labeling of the product mention)
receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention (Figure 2, Element 220; the figure discloses, under a broadest reasonable interpretation of the claim language, receiving an input in the form of a human labeling feedback loop that comprises an addition to the product directory (or one of the databases 222 or 224 in the figure); and [0020]; [0064]; [0066]; [0076]; [0104] note that the feedback loop comprises an input to a directory or database to add products to the directory or database).
The motivation to combine Krauthammer and Alqadah is the same as discussed above with respect to claim 21.

Regarding claim 25, Krauthammer discloses accessing, at a computing machine, a product mention in a scientific or research-related text, the product mention including one or more attribute values for a plurality of attributes, each attribute being associated with either a single attribute value or no attribute value (Page 513, Column 2; “Term recognition is a non-trivial task of marking sin-gle or several adjacent words that indicate the presence of domain concepts. Its main goal is to differentiate be-tween terms and non-term . . . To give an example of the term identification steps, consider a hypothetical sentence such asÔp53 protein suppresses mdm2 expression in an article on human sig-nal transduction. We use term recognition to find the term boundaries for the two entities of interest (p53 pro-teinandmdm2). Then, we categorize the first entity”, which discloses accessing a product mention in the form of a biological product reference in a scientific or research-related text; and Page 514, §2.1; the section discloses accessing a product mention including one or more attributes that are associated with a single or no attribute value for the identified term)
determining that the attribute values of the product mention correspond to one candidate match in the product directory in response to the input (Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which discloses determining the attribute values of the product mention (the attributes being determined in the term recognition section (2.1) of the paper) correspond to two or more candidate product matches in a product directory (referent data source. The section further details how the product mention in the form of an identified biological product reference can correspond to multiple candidate product matches or how the product mention maps to multiple candidate matches)
providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text (Page 513, Column 2; “This is done by term mapping, which links terms to well-defined concepts of referent data sources, such as controlled vocabularies or data-bases. The linking definitely establishes the exact term identity (with respect to the referent data source).Mapped terms are annotated with referent identifiers(IDs) that act as keys to supplementary information such as preferred and synonymous terms, or sequence information”, which discloses providing an output for storage in the form of term mapping which is the resultant process from the product match that corresponds to the product mention in the scientific text.  The output of the product match is in the form of a mapped term annotated with IDs; and Page 521, §2.3; “Term mapping is typically the final step in the term identification process. Its aim is to map a term occurrence to an entry in a referent data source, annotating the term with a referent ID”, which further discloses providing the output of the product match in the form of an annotated term mapping).
Krauthammer fails to explicitly disclose [a] non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising:; determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; providing, via a network, an output of a portion of the scientific or research-related text including the product mention; receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention.  
[a] non-transitory machine-readable medium comprising instructions which, when executed by a computing machine, cause the computing machine to implement operations comprising: (Figure 1; the figure discloses a computing machine in the form of a computer system 100 that comprises system memory, a non-transitory CRM, 106 and a cpu 102)
determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; (Figure 2, Element 204; [0078])
providing, via a network, an output of a portion of the scientific or research-related text including the product mention; (Figure 2, Element 208;the figure discloses, after determining that the attribute value does not match a candidate product, providing the product text (which includes the product mention) to a UPT enhancement engine for further processing; [0104]; the output of a portion of research related text is provided as an output so that a feedback loop can improve a labeling of the product mention)
receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention (Figure 2, Element 220; the figure discloses, under a broadest reasonable interpretation of the claim language, receiving an input in the form of a human labeling feedback loop that comprises an addition to the product directory (or one of the databases 222 or 224 in the figure); and [0020]; [0064]; [0066]; [0076]; [0104] note that the feedback loop that comprises an input to a directory or database to add products to the directory or database).



Claims 3 and 15 are rejected under 35 U.S.C. 103 as being obvious over Krauthammer in view of Ven and further in view of Allen et al. (US 20160232155 A1, hereinafter “Allen”).

Regarding claims 3 and 15 the rejection of claims 1, 2, 13, and 14 are incorporated but Krauthammer fails to explicitly disclose the characteristics comprising at least one of: one or more authors, an institutional affiliation of the one or more authors, a geographic region of the one or more authors, a time-frame of publication, and a topic of the scientific or research-related text.
Allen discloses the characteristics comprising at least one of: one or more authors, an institutional affiliation of the one or more authors, a geographic region of the one or more authors, a time-frame of publication, and a topic of the scientific or research-related text ([0044]; “Not only are named entities extracted from the answers, but other latent factors can be extracted as well including topic of the evidence, a location where the document was published (e.g., country), topic meta-tags, author, date of publication, general resonance expressed by the answer (useful for finding in-domain versus out-of-domain), or sentiment or emotion expressed in the answer”, which suggests that the characteristics include one or more authors or a geographic region of the one or more authors).


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being obvious over Krauthammer in view of Ven and further in view of Boston et al. (US 20160180437 A1, hereinafter “Boston”).

Regarding claims 5 and 17 the rejection of claims 1, 4, 13, and 16 are incorporated but Krauthammer fails to explicitly disclose the characteristics comprising at least one of: availability at a time before a publication date of the scientific or research-related text and availability in a geographic region associated with an author of the scientific or research-related text.
Boston discloses the characteristics comprising at least one of: availability at a time before a publication date of the scientific or research-related text and availability in a geographic region associated with an author of the scientific or research-related text ([0037]; “For example, in some embodiments in which QA system 100 is used to provide product recommendations, the domain may be knowledge about products sold by a particular merchant or set of merchants, or products available in the marketplace of one or more particular types or categories, or products available in the marketplace generally, etc. In another example, QA system 100 may be used to answer questions about entertainment media such as movies, television, etc., and in that case the domain may be knowledge about such entertainment media”, which suggests that the characteristics include availability in a geographic region associated with an author of the scientific or research-related text based on information about the marketplace such as geographic location; and [0040]; “For example, in a product recommendation context, domain database(s) 112 may include one or more product databases supplied by manufacturers and/or retailers of the products, containing information such as, e.g., names, brands, model designations, dimensions, features, prices, retail locations, etc., for products available for sale”).
Krauthammer, Ven, and Boston are analogous art because all are concerned with semantic text analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in semantic text analytics to combine the characteristics of Boston with the method of Krauthammer and Ven to yield the predictable result of the characteristics comprising at least one of: availability at a time before a publication date of the scientific or research-related text and availability in a geographic region associated with an author of the scientific or research-related text.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Krauthammer in view of Ven and further in view of Lachmi et al. (US 20180336182 A1, hereinafter “Lachmi”).

Regarding claim 10 the rejection of claim 1 is incorporated but Krauthammer fails to explicitly disclose wherein the plurality of attributes include: a name, a catalog identification number, a manufacturer, and a location of the manufacturer.
Lachmi discloses wherein the plurality of attributes include: a name, a catalog identification number, a manufacturer, and a location of the manufacturer ([0043]; “Not only are named entities extracted from the answers, but other latent factors can be extracted as well including topic of the evidence, a location where the document was published (e.g., country), topic meta-tags, author, date of publication, general resonance expressed by the answer (useful for finding in-domain versus out-of-domain), or sentiment or emotion expressed in the answer”, which suggests a manufacturer and location of the manufacturer).
Krauthammer, Ven, and Lachmi are analogous art because all are concerned with semantic text analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in semantic text analytics to combine the characteristics of Lachmi with the method of Krauthammer and Ven to yield the predictable result of wherein the plurality of attributes include: a name, a catalog 

Regarding claim 11 the rejection of claim 1 is incorporated but Krauthammer fails to explicitly disclose wherein the product directory comprises one or more product catalogs from one or more manufacturers.
Lachmi discloses wherein the product directory comprises one or more product catalogs from one or more manufacturers ([0039]; “Dictionaries are used to identify various types of entities/objects. The set of dictionaries is a combination of collected and edited dictionaries, catalogs from vendors, and public dictionaries in the biology research community such as the MeSH (PubMed) and Gene (NCBI) databases” and [0041]; “After concluding the extraction steps in 310, the properties collected include any of source, conditions, catalog number, dilution, location, temperature, and assay” and [0043]; “The context provides details on the specific product used in this specific instance. The context includes a number of facts such as name of manufacturer, name of distributor, catalog number, state of matter, specific products, related family, use conditions, and other suitable facts known in the art”).
The motivation to combine Krauthammer, Ven, and Lachmi is the same as discussed above with respect to claim 10.


Response to Arguments

	Applicant’s arguments and amendments, filed on 11/30/2020, with respect to the 35 U.S.C. § 101 rejection of claims 1-25 have been fully considered but are not persuasive.

Beginning on page 11 of the Remarks, filed on 11/30/2020, Applicant argues that the amendments “the graphical output comprising a sidebar, the sidebar comprising a link to a page" and “the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match” are directed to a specific manner of displaying a limited set of information to the user. Examiner believes that while this may or may not be true, this does not negate the fact that the amendment is still directed towards extra solution activity.  As stated in the 101 rejection above, the amendment “providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match" is mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  Thus, even when viewed in combination, this additional element does not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea. Taken alone or in combination, the additional elements of 

On page 11 of the remarks, Applicant further argues that amended claim 1 is patent-eligible under 35 U.S.C. § 101 based on the Data Engine Federal Circuit decision, and claim 21 is amended similarly to claim 1 and is also patent-eligible.  Examiner respectfully disagrees.  In Core Wireless, the court found that the claims were directed towards eligible subject matter in that they improved the functioning of a display.  The claimed displays, and the improvements thereof, were the thrust of the invention.  Here, the display is merely used as an extra solution activity for identifying a product in a document.  The claims of the present invention do not improve the functioning of a display, they merely use a display or GUI as an extra solution activity to provide links to commercial products.  

Further, on page 11 of the remarks, Applicant does not agree that claim 21 is directed towards an abstract idea.  Examiner respectfully disagrees.  Applicant has not provided any evidence or argument as to why any limitation identified as being directed to an abstract idea in the 101 rejection above is not an abstract idea.  Furthermore, Applicant asserts that claim 21 integrates the abstract idea into a practical application and provides significantly more than an abstract idea because the claim provides an identified product match.  As stated in the 101 rejection above, the limitation “providing an output of the product match for storage in conjunction with the product mention in the scientific or research-related text” is an extra-solution data gathering activitiy required see MPEP 2106.05(g)), and does not integrate the abstract idea into a practical application or provide an inventive concept and thus the claim is subject-matter ineligible.  

As such, Applicants arguments are not persuasive, and the 35 U.S.C. § 101 rejection of claims 1-25 STANDS.

Applicant’s arguments and amendments, filed on 11/30/2020, with respect to the 35 U.S.C. § 103 rejection of claims 1-25 have been fully considered but are not persuasive.

Beginning on page 12 of the remarks, Applicant argues that the cited references do not disclose the limitations “determining that the attribute values of the product mention correspond to two or more candidate product matches in a product directory”, “identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research-related text”, and “providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match” of claim 1.  



Second, with respect to the limitation “identifying, at the computing machine and based at least in part on stored data related to the scientific or research-related text, a product match from among the candidate product matches, the product match corresponding to the product mention in the scientific or research-related text”, Krauthammer clearly discloses the limitation on page 521, §2.3 because the section discloses identifying the product match through a term mapping process. The section further details how the product mention in the form of an identified biological product 

Third, with respect to the limitation “providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer or the product match, and features of the product match”, newly cited Ven discloses this limitation in at least Figure 3B, Column 8, Lines 57-64, and Column 9, Lines 12-27.

On page 14 of the remarks, Applicant argues that the cited references fail to discloses the limitations “determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory”, “providing, via a network, an output of a portion of the scientific or research-related text including the product mention”, “receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention” of claim 21.  Examiner respectfully disagrees.  Alqadah discloses determining that the attribute values of the product mention do not correspond to any candidate product matches in a product directory; (Figure 2, Element 204; [0078]); providing, via a network, an output of a portion of the scientific or research-related text including the product mention; (Figure 2, Element 208;the figure discloses, after determining that the attribute value does not match a candidate product, providing the product text (which includes the product mention) to a UPT enhancement engine for further processing; [0104]; the output of a portion of research related text is provided as an output so that a feedback loop can improve a labeling of the product mention); and receiving, via the network and in response to the output, an input comprising an addition to the product directory or a revision for an attribute value of the product mention (Figure 2, Element 220; the figure discloses, under a broadest reasonable interpretation of the claim language, receiving an input in the form of a human labeling feedback loop that comprises an addition to the product directory (or one of the databases 222 or 224 in the figure); and [0020]; [0064]; [0066]; [0076]; [0104] note that the feedback loop comprises an input to a directory or database to add products to the directory or database).  

As such, Applicants arguments are not persuasive, and the 35 U.S.C. § 103 rejection of claims 1-25 STANDS.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT JOHNSTON HOOVER whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125